Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  161686                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  LAVETA ANDERSON and CHARLES J. TAUNT,                                                               Elizabeth T. Clement
           Plaintiffs-Appellees,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161686
                                                                   COA: 344549
                                                                   Oakland CC: 2016-153143-NH
  JENNY SHIH, D.O., INOCENCIO CUESTA, M.D.,
  MALINI VENKATRAM, M.D., SUCHITA
  BHEEMREDDY, M.D., KARTHIK YADAGIRI, PT,
  RUPA PATEL, PT, UNIVERSITY PHYSICIAN
  GROUP, VHS PHYSICIANS OF MICHIGAN,
  HARPER-HUTZEL HOSPITAL, LEGACY HHH,
  VHS HARPER-HUTZEL, INC., VHS OF
  MICHIGAN, INC., LEGACY DMC, TENET
  HEALTHCARE CORPORATION, BOTSFORD
  GENERAL HOSPITAL, THERAMATRIX, INC.,
  d/b/a THERAMATRIX PHYSICAL
  REHABILITATION, THERAMATRIX PHYSICAL
  REHABILITATION, THERAMATRIX PHYSICAL
  THERAPY NETWORK, and THERAMATRIX
  PHYSICAL THERAPY PLAN, INC.,
             Defendants,
  and
  THE WELLNESS PLAN,
           Defendant-Appellant.

  ____________________________________________/

        On order of the Court, the application for leave to appeal the April 23, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2020
           a1216
                                                                              Clerk